Name: 2006/765/EC: Commission Decision of 6 November 2006 repealing certain implementing acts concerning food hygiene and health conditions for the production and placing on the market of certain products of animal origin intended for human consumption (notified under document number C(2006) 5175) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: organisation of the legal system;  EU institutions and European civil service; NA;  health;  marketing;  animal product;  foodstuff
 Date Published: 2006-11-18

 18.11.2006 EN Official Journal of the European Union L 320/50 COMMISSION DECISION of 6 November 2006 repealing certain implementing acts concerning food hygiene and health conditions for the production and placing on the market of certain products of animal origin intended for human consumption (notified under document number C(2006) 5175) (Text with EEA relevance) (2006/765/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Regulation (EC) No 853/2004 of the European Parliament and of the Council of 29 April 2004 laying down specific hygiene rules for food of animal origin (1), and in particular Article 9 thereof, Having regard to Regulation (EC) No 854/2004 of the European Parliament and of the Council of 29 April 2004 laying down specific rules for the organisation of official controls on products of animal origin intended for human consumption (2), and in particular Article 16 thereof, Whereas: (1) The animal and public health rules governing the production and placing on the market of products of animal origin are laid down in Regulations (EC) No 852/2004 of the European Parliament and of the Council of 29 April 2004 on the hygiene of foodstuffs (3), (EC) No 853/2004 and (EC) No 854/2004. (2) Directive 2004/41/EC of the European Parliament and of the Council (4) repealed certain directives concerning food hygiene and health conditions for the production and placing on the market of certain products of animal origin intended for human consumption and specified that the implementing measures adopted on the basis of these texts would remain in force pending their replacement. For reasons of legal certainty it is necessary formally to repeal the implementing measures, which have been replaced by the following acts:  Commission Regulation (EC) No 2073/2005 of 15 November 2005 on microbiological criteria for foodstuffs (5),  Commission Regulation (EC) No 2074/2005 of 5 December 2005 laying down implementing measures for certain products under Regulation (EC) No 853/2004 of the European Parliament and of the Council and for the organisation of official controls under Regulation (EC) No 854/2004 of the European Parliament and of the Council and Regulation (EC) No 882/2004 of the European Parliament and of the Council, derogating from Regulation (EC) No 852/2004 of the European Parliament and of the Council and amending Regulations (EC) No 853/2004 and (EC) 854/2004 (6),  Commission Regulation (EC) No 2075/2005 of 5 December 2005 laying down specific rules on official controls for Trichinella in meat (7). (3) The abovementioned Regulations have applied since 11 January 2006. (4) Council Decision 94/371/EC of 20 June 1994 laying down specific public health conditions for the putting on the market of certain types of eggs (8) was adopted by the Council following the unfavourable opinion of the veterinary committee. The Commission, however, retains its implementing powers. (5) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 The following directives and decisions are repealed with effect from 11 January 2006: 1. Commission Directive 83/201/EEC of 12 April 1983 establishing exceptions from Council Directive 77/99/EEC for certain products which contain other foodstuffs and only a small percentage of meat or meat product (9). 2. Commission Decision 84/371/EEC of 3 July 1984 establishing the characteristics of the special mark for fresh meat referred to in Article 5(a) of Directive 64/433/EEC (10). 3. Commission Decision 87/260/EEC of 28 April 1987 granting a derogation to the Netherlands and fixing the equivalent health conditions to be respected in relation to cutting of fresh meat (11). 4. Commission Decision 87/266/EEC of 8 May 1987 recognizing that the staff medical check-up scheme submitted by the Netherlands offers equivalent guarantees (12). 5. Commission Decision 87/562/EEC of 24 November 1987 granting derogation to the Federal Republic of Germany and fixing the equivalent health conditions to be respected in relation to cutting of fresh meat (13). 6. Commission Decision 88/235/EEC of 7 March 1988 granting derogation to Denmark and fixing the equivalent health conditions to be respected in relation to cutting of fresh meat (14). 7. Commission Decision 88/363/EEC of 13 June 1988 granting derogation to the United Kingdom and fixing the equivalent health conditions to be respected in relation to cutting of fresh meat (15). 8. Commission Decision 90/30/EEC of 10 January 1990 granting derogation to Spain and fixing the equivalent health conditions to be respected in relation to cutting of fresh meat (16). 9. Commission Decision 90/31/EEC of 10 January 1990 granting derogation to France and fixing the equivalent health conditions to be respected to cutting of fresh meat (17). 10. Commission Decision 90/469/EEC of 5 September 1990 granting derogation to Italy and fixing the equivalent health conditions to be respected in relation to cutting of fresh meat (18). 11. Commission Decision 90/514/EEC of 25 September 1990 recognizing that the staff medical check-up scheme submitted by Denmark offers equivalent guarantees (19). 12. Commission Decision 92/92/EEC of 9 January 1992 laying down the requirements relating to equipment and structure of dispatch and purification centres for live bivalve molluscs, for which derogations may be granted (20). 13. Commission Decision 93/140/EEC of 19 January 1993 laying down the detailed rules relating to the visual inspection for the purpose of detecting parasites in fishery products (21). 14. Commission Decision 94/14/EC of 21 December 1993 setting up the list of establishments in the Community for which are granted temporary and limited derogation from specific Community health rules on the production and marketing of fresh meat (22). 15. Commission Decision 94/92/EC of 17 February 1994 concerning the financial aid from the Community for the operations of the Community Reference Laboratory for marine biotoxins (Laboratorio del Ministerio de Sanidad y Consumo, Vigo, Spain) (23). 16. Commission Decision 94/356/EC of 20 May 1994 laying down detailed rules for the application of Council Directive 91/493/EEC, as regards own health checks on fishery products (24). 17. Council Decision 94/371/EC of 20 June 1994 laying down specific public health conditions for the putting on the market of certain types of eggs (25). 18. Commission Decision 94/383/EC of 3 June 1994 on the criteria to be applied to establishments manufacturing meat products without having an industrial structure or an industrial production capacity (26). 19. Commission Decision 94/837/EC of 16 December 1994 laying down special conditions for the approval of the re-wrapping centres referred to in Council Directive 77/99/EEC and rules for the marketing of the products therefrom (27). 20. Commission Decision 95/149/EC of 8 March 1995 fixing the total volatile basic nitrogen (TVB-N) limit values for certain categories of fishery products and specifying the analysis methods to be used (28). 21. Commission Decision 95/165/EC of 4 May 1995 establishing uniform criteria for the grant of derogations to certain establishments manufacturing milk-based products (29). 22. Commission Decision 96/536/EC of 29 July 1996 establishing the list of milk-based products in respect of which Member States are authorised to grant individual or general derogations pursuant to Article 8(2) of Directive 92/46/EEC and the nature of the derogations applicable to the manufacture of such products (30). 23. Commission Decision 96/658/EC of 13 November 1996 laying down the special conditions for the approval of establishments situated in wholesale markets (31). 24. Commission Decision 98/470/EC of 9 July 1998 implementing Council Directive 89/662/EEC as regards information on veterinary checks (32). 25. Commission Decision 2001/471/EC of 8 June 2001 laying down rules for the regular checks on the general hygiene carried out by the operators in establishments according to Directive 64/433/EEC on health conditions for the production and marketing of fresh meat and Directive 71/118/EEC on health problems affecting the production and placing on the market of fresh poultry meat (33). 26. Commission Decision 2002/225/EC of 15 March 2002 laying down detailed rules for the implementation of Council Directive 91/492/EEC as regards the maximum levels and the methods of analysis of certain marine biotoxins in bivalve molluscs, echinoderms, tunicates and marine gastropods (34). 27. Commission Decision 2002/477/EC of 20 June 2002 laying down public health requirements for fresh meat and fresh poultrymeat imported from third countries, and amending Decision 94/984/EC (35). 28. Commission Decision 2003/380/EC of 22 May 2003 granting to Sweden a derogation from Council Directive 64/433/EEC and fixing the equivalent health conditions to be respected in relation to cutting of fresh meat (36). 29. Commission Decision 2003/774/EC of 30 October 2003 approving certain treatments to inhibit the development of pathogenic micro-organisms in bivalve molluscs and marine gastropods (37). Article 2 This Decision is addressed to the Member States. Done at Brussels, 6 November 2006. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 139, 30.4.2004, p. 55; corrected by OJ L 226, 25.6.2004, p. 22. Regulation as last amended by Commission Regulation (EC) No 2076/2005 (OJ L 338, 22.12.2005, p. 83). (2) OJ L 139, 30.4.2004, p. 206; corrected by OJ L 226, 25.6.2004, p. 83. Regulation as last amended by Regulation (EC) No 2076/2005. (3) OJ L 139, 30.4.2004, p. 1; corrected by OJ L 226, 25.6.2004, p. 3. (4) OJ L 157, 30.4.2004, p. 33; corrected by OJ L 195, 2.6.2004, p. 12. (5) OJ L 338, 22.12.2005, p. 1. (6) OJ L 338, 22.12.2005, p. 27. (7) OJ L 338, 22.12.2005, p. 60. (8) OJ L 168, 2.7.1994, p. 34. (9) OJ L 112, 28.4.1983, p. 28. (10) OJ L 196, 26.7.1984, p. 46. (11) OJ L 123, 12.5.1987, p. 8. (12) OJ L 126, 15.5.1987, p. 20. (13) OJ L 341, 3.12.1987, p. 35. (14) OJ L 105, 26.4.1988, p. 20. (15) OJ L 177, 8.7.1988, p. 57. (16) OJ L 16, 20.1.1990, p. 35. (17) OJ L 16, 20.1.1990, p. 37. (18) OJ L 255, 19.9.1990, p. 16. (19) OJ L 286, 18.10.1990, p. 29. (20) OJ L 34, 11.2.1992, p. 34. (21) OJ L 56, 9.3.1993, p. 42. (22) OJ L 14, 17.1.1994, p. 1. (23) OJ L 46, 18.2.1994, p. 63. (24) OJ L 156, 23.6.1994, p. 50. (25) OJ L 168, 2.7.1994, p. 34. (26) OJ L 174, 8.7.1994, p. 33. (27) OJ L 352, 31.12.1994, p. 15. (28) OJ L 97, 29.4.1995, p. 84. (29) OJ L 108, 13.5.1995, p. 84. (30) OJ L 230, 11.9.1996, p. 12. (31) OJ L 302, 26.11.1996, p. 22. (32) OJ L 208, 24.7.1998, p. 54. (33) OJ L 165, 21.6.2001, p. 48. (34) OJ L 75, 16.3.2002, p. 62. (35) OJ L 164, 22.6.2002, p. 39. (36) OJ L 131, 28.5.2003, p. 18. (37) OJ L 283, 31.10.2003, p. 78.